Citation Nr: 1316621	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  05-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to the service connected stress fracture of the left proximal tibia.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the service connected stress fracture of the left proximal tibia.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1972 to February 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was previously before the Board in September 2009, May 2011, and September 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals additional VA treatment records showing treatment for low back and left hip pain.  Additional evidence contained is either duplicative of that in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of prior remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The October 2012 VA examination, obtained in response to the September 2012 Board remand is inadequate for the purpose to determining the etiology to the claimed left hip and low back disabilities.  The Board requested in part that the Veteran be provided with a VA examination in order to obtain an etiology opinion for his left hip and lumbar spine disabilities.  The examiner was to opine first as to whether it is at least as likely as not that any diagnosed low back or left hip disorder either was caused or aggravated by a service-connected disability, to include the Veteran's service-connected left leg disorder.  The examiner was also asked to opine as to whether it is at least as likely as not that any diagnosed low back or left hip disability is etiologically related to the Veteran's active duty service.  The examiner was to specifically acknowledge the Veteran's report as to the onset and continuity of symptomatology, to provide a complete rationale for the opinions provided, and consider and reconcile any additional opinions or contradictory evidence.  

The VA examiner provided a negative etiology opinion on a direct and proximate basis and as a rationale, stated that the service-connected conditions preceded the back and hip disabilities based on the objective evidence, there is no medical evidence for either condition starting in the service based on review of the service treatment records, the back and hip disabilities were mild according to imaging studies, the residuals of the left leg condition were mild, and the most likely causes of the back and hip disabilities are aging, obesity, and his post-service occupation.  This rationale is inadequate for several reasons.  

First, in order for the back and hip disabilities to be proximately related to a service-connected disability, said disability would have to precede the back and hip issues.  In other words, the back and hip issues could not be proximately caused by a service-connected disability if the service-connected disability did not exist first.  Therefore, the first rationale doesn't actually explain the negative opinions provided.  

The third and fourth listed rationales as they are now are simply statements as to the severity of the disabilities discussed, and do not provide any support for the opinions provided.  The last rationale was actually another opinion regarding alternative causes for the back and hip disabilities.  The opinion that these disabilities were cause by other factors rather than service or service-connected disabilities was not explained.  

Finally, the second rationale and the opinion as a whole are inadequate for the same reasons that the Board found a July 2011 VA opinion to be inadequate.  The VA examiner did not discuss the Veteran's contentions regarding the in-service incurrence and continuity of symptoms since service and instead stated that there were no medical records demonstrating the incurrence of those disabilities during service.  

The rationales provided in the October 2012 VA examination do not adequately support the examiner's opinion that the back and left hip disabilities were not directly caused by or incurred during service or were proximately related to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for an appropriate examination to determine the nature and etiology of the claimed low back and left hip disabilities.  The paper and virtual claims files, to include a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all findings reported in detail. 

The examiner is asked to identify any low back and left hip disorders found to be present.  With respect to any diagnoses made, the examiner shall offer an opinion as to the following:

(a) Whether it is at least as likely as not that any diagnosed low back or left hip disability either was either (i) caused by or is (ii) aggravated by a service-connected disability, to include the Veteran's left knee and left proximal tibia disabilities.  

(b) Whether it is at least as likely as not that any diagnosed low back or left hip disability is etiologically related to the Veteran's active duty service.   

In doing so, the examiner must acknowledge the Veteran's report as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion with regards to any of the Veteran's claims without resort to mere speculation, it should be indicated and fully explained why an opinion cannot be reached.  

2.  The RO/AMC must review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  The RO/AMC will then readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


